

113 HR 2481 : Veterans Economic Opportunity Act of 2013
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2481IN THE SENATE OF THE UNITED STATESOctober 29, 2013Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo make certain improvements in the laws administered by the Secretary of Veterans Affairs relating to benefits, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Veterans Economic Opportunity Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.Sec. 3. Scoring of budgetary effects.Sec. 4. Establishment of Veterans Economic Opportunity Administration of Department of Veterans Affairs.Sec. 5. Under Secretary for Veterans Economic Opportunity.Sec. 6. Five-year extension of homeless veterans reintegration programs.Sec. 7. Entitlement of children of certain deceased veterans to educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs.Sec. 8. Recodification and improvement of election process for Post-9/11 Educational Assistance Program.Sec. 9. Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions.Sec. 10. Extension of loan guaranty fee for certain subsequent loans.Sec. 11. Mortgage protection for members of the Armed Forces, surviving spouses, and certain veterans.Sec. 12. Treatment of relocation for active duty for purposes of mortgage refinancing.Sec. 13. Requirements for lending institutions that are creditors for obligations and liabilities covered by the Servicemembers Civil Relief Act.Sec. 14. Protection of child custody arrangements for parents who are members of the Armed Forces.2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to , or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38 , United States Code.3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.4.Establishment of Veterans Economic Opportunity Administration of Department of Veterans Affairs(a)Economic Opportunity Administration(1)In generalPart V is amended by adding at the end the following new chapter:80Veterans Economic Opportunity Administration8001. Organization of Administration.8002. Functions of Administration.8001.Organization of Administration(a)Veterans Economic Opportunity AdministrationThere is in the Department of Veterans Affairs a Veterans Economic Opportunity Administration. The primary function of the Veterans Economic Opportunity Administration is the administration of the programs of the Department which provide assistance related to economic opportunity to veterans and their dependents and survivors.(b)Under Secretary for Economic OpportunityThe Veterans Economic Opportunity Administration is under the Under Secretary for Veterans Economic Opportunity, who is directly responsible to the Secretary for the operations of the Administration.8002.Functions of AdministrationThe Veterans Economic Opportunity Administration is responsible for the administration of the following programs of the Department:(1)Vocational rehabilitation and employment programs.(2)Educational assistance programs.(3)Veterans’ housing loan and related programs.(4)The veterans small business program under section 8127 of this title..(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and of part V of title 38, United States Code, are each amended by inserting after the item relating to chapter 79 the following new item:80. Veterans Economic Opportunity Administration8001.(b)Effective dateChapter 80 of title 38, United States Code, as added by subsection (a) shall take effect on October 1, 2014.5.Under Secretary for Veterans Economic Opportunity(a)Under Secretary(1)In generalChapter 3 is amended by inserting after section 306 the following new section:306A.Under Secretary for Veterans Economic Opportunity(a)Under SecretaryThere is in the Department an Under Secretary for Veterans Economic Opportunity, who is appointed by the President, by and with the advice and consent of the Senate. The Under Secretary for Veterans Economic Opportunity shall be appointed without regard to political affiliation or activity and solely on the basis of demonstrated ability in—(1)information technology; and(2)the administration of programs within the Veterans Economic Opportunity Administration or programs of similar content and scope.(b)ResponsibilitiesThe Under Secretary for Veterans Economic Opportunity is the head of, and is directly responsible to the Secretary for the operations of, the Veterans Economic Opportunity Administration.(c)Vacancies(1)Whenever a vacancy in the position of Under Secretary for Veterans Economic Opportunity occurs or is anticipated, the Secretary shall establish a commission to recommend individuals to the President for appointment to the position.(2)A commission established under this subsection shall be composed of the following members appointed by the Secretary:(A)Three persons representing education and training, vocational rehabilitation, employment, real estate, mortgage finance and related industries, and survivor benefits activities affected by the Veterans Economic Opportunity Administration.(B)Two persons representing veterans served by the Veterans Economic Opportunity Administration.(C)Two persons who have experience in the management of private sector benefits programs of similar content and scope to the economic opportunity programs of the Department.(D)The Deputy Secretary of Veterans Affairs.(E)The chairman of the Veterans’ Advisory Committee on Education formed under section 3692 of this title.(F)One person who has held the position of Under Secretary for Veterans Economic Opportunity, if the Secretary determines that it is desirable for such person to be a member of the commission.(3)A commission established under this subsection shall recommend at least three individuals for appointment to the position of Under Secretary for Veterans Economic Opportunity. The commission shall submit all recommendations to the Secretary. The Secretary shall forward the recommendations to the President and the Committees on Veterans’ Affairs of the Senate and House of Representatives with any comments the Secretary considers appropriate. Thereafter, the President may request the commission to recommend additional individuals for appointment.(4)The Assistant Secretary or Deputy Assistant Secretary of Veterans Affairs who performs personnel management and labor relations functions shall serve as the executive secretary of a commission established under this subsection.(d)Qualifications of recommended individualsEach individual recommended to the President by the commission for appointment to the position of Under Secretary for Veterans Economic Opportunity shall be an individual who has held a senior level position in the private sector with responsibilities relating to at least one of the following:(1)Education policy.(2)Vocational rehabilitation.(3)Employment.(4)Home loan finance.(5)Small business development..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 306 the following new item:306A. Under Secretary for Veterans Economic Opportunity..(b)Conforming amendmentsTitle 38, United States Code, is further amended—(1)in section 306(c)(2), by striking subparagraphs (A) and (E) and redesignating subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D), respectively;(2)in section 317(d), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity,;(3)in section 318(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity,;(4)in section 516(e)(2)(C), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity;(5)in section 541(a)(2)(B), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity;(6)in section 542(a)(2)(B)(iii), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity;(7)in section 544(a)(2)(B)(vi), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity;(8)in section 709(c)(2)(A), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity,.(9)in section 7701(a), by inserting after assistance the following: , other than assistance related to economic opportunity,; and(10)in section 7703, by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively.(c)Full-Time employeesFor fiscal years 2014 and 2015, the aggregate number of full-time equivalent employees authorized for the Veterans Benefit Administration and the Veterans Economic Opportunity Administration, as established under chapter 80 of title 38, United States Code, as added by section 2, may not exceed 20,851.(d)Effective dateSection 306A of title 38, United States Code, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2014.6.Five-year extension of homeless veterans reintegration programsSection 2021(e)(F) of title 38, United States Code, is amended by striking 2013 and inserting 2018.7.Entitlement of children of certain deceased veterans to educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs(a)In generalSection 3311(b)(9) is amended—(1)by striking 2001, dies in line of duty while serving on active duty as a member of the Armed Forces. and inserting 2001—; and(2)by adding at the end the following new subparagraphs:(A)dies in line of duty while serving on active duty as a member of the Armed Forces; or(B)is awarded the Purple Heart for an injury and dies as a result of that injury during the 31-day period beginning on the date of the person’s discharge or release from active duty service in the Armed Forces..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to a person who dies on or after September 11, 2001.(c)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2014, and apply to payments of educational assistance for programs of education pursued after that date.8.Recodification and improvement of election process for Post-9/11 Educational Assistance Program(a)In generalSubchapter III of chapter 33 is amended by adding at the end the following new section:3326.Election to receive educational assistance(a)Individuals eligible To elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual—(1)as of August 1, 2009—(A)is entitled to basic educational assistance under chapter 30 of the title and has used, but retains unused, entitlement under that chapter;(B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;(C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;(D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;(E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or(F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and(2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.(b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.(c)Revocation of remaining transferred entitlement(1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.(2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.(3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.(d)Post-9/11 educational assistance(1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.(2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter 33 shall be the number of months equal to—(A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus(B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1).(e)Continuing entitlement to educational assistance not available under 9/11 assistance program(1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.(2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).(f)Additional post-9/11 assistance for members having made contributions toward GI bill(1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter 33 as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—(A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by(B)the fraction—(i)the numerator of which is—(I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus(II)the number of months, if any, of entitlement under such chapter 30 revoked by the individual under subsection (c)(1); and(ii)the denominator of which is 36 months.(2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.(3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under subsections (b) through (g) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.(g)Continuing entitlement to additional assistance for critical skills or speciality and additional serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.(h)Alternative election by Secretary(1)In generalIn the case of an individual who, on or after October 1, 2014, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.(2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.(i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:3326. Election to receive educational assistance..(c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.9.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions(a)In generalSection 3684(a) is amended—(1)in paragraph (1), by inserting 32, 33, after 31,; and(2)by adding at the end the following new paragraph:(4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.10.Extension of loan guaranty fee for certain subsequent loans(a)ExtensionSection 3729(b)(2)(B) is amended—(1)in clause (i), by striking October 1, 2017 and inserting October 1, 2018; and(2)in clause (ii), by striking October 1, 2017 and inserting October 1, 2018.11.Mortgage protection for members of the Armed Forces, surviving spouses, and certain veterans(a)Members of the Armed Forces, surviving spouses, and certain disabled veterans(1)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by inserting after section 303 the following new section:303A.Mortgages and trust deeds of certain servicemembers, surviving spouses, and disabled veterans(a)Mortgage as SecurityThis section applies only to an obligation on real or personal property owned by a covered individual that—(1)originated at any time and for which the covered individual is still obligated; and(2)is secured by a mortgage, trust deed, or other security in the nature of a mortgage.(b)Stay of Proceedings(1)In generalIn accordance with subsection (d)(1), in a judicial action pending or in a nonjudicial action commenced during a covered time period to enforce an obligation described in subsection (a), a court—(A)may, after a hearing and on its own motion, stay the proceedings until the end of the covered time period; and(B)shall, upon application by a covered individual, stay the proceedings until the end of the covered time period.(2)Obligation to stop proceedingsUpon receipt of notice provided under subsection (d)(1), a mortgagee, trustee, or other creditor seeking to foreclose on real property secured by an obligation covered by this section using any judicial or nonjudicial proceedings shall immediately stop any such proceeding until the end of the covered time period.(c)Sale or ForeclosureA sale, judicial or nonjudicial foreclosure, or seizure of property for a breach of an obligation described in subsection (a) that is not stayed under subsection (b) shall not be valid during a covered time period except—(1)upon a court order granted before such sale, judicial or nonjudicial foreclosure, or seizure with a return made and approved by the court; or(2)if made pursuant to an agreement as provided in section 107.(d)Notice required(1)In generalTo be covered under this section, a covered individual shall provide to the mortgagee, trustee, or other creditor written notice that such individual is so covered.(2)MannerWritten notice under paragraph (1) may be provided electronically.(3)TimeNotice provided under paragraph (1) shall be provided during the covered time period.(4)ContentsWith respect to a servicemember described in subsection (g)(1)(A), notice shall include—(A)a copy of the servicemember’s official military orders, or any notification, certification, or verification from a servicemember's commanding officer that provides evidence of servicemember's eligibility for special pay as described in subsection (g)(1)(A); or(B)an official notice using a form designed under paragraph (5).(5)Official forms(A)In generalThe Secretary of Defense shall design and distribute an official Department of Defense form that can be used by an individual to give notice under paragraph (1).(B)Use of official form not requiredFailure by any individual to use a form designed or distributed under subparagraph (A) to provide notice shall not make such provision of notice invalid.(e)Aggregate durationThe aggregate duration for which a covered individual (except a servicemember described in subsection (g)(1)(A)) may be covered under this section is one year.(f)MisdemeanorA person who knowingly makes or causes to be made a sale, foreclosure, or seizure of property that is prohibited by subsection (c), or who knowingly attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both.(g)DefinitionsIn this section:(1)Covered individualThe term covered individual means the following individuals:(A)A servicemember who is or was eligible for hostile fire or imminent danger special pay under section 310 of title 37, United States Code, during a period of military service.(B)A servicemember placed on convalescent status, including a servicemember transferred to the temporary disability retired list under section 1202 or 1205 of title 10, United States Code.(C)A veteran who was medically discharged and retired under chapter 61 of title 10, United States Code, except for a veteran described in section 1207 of such title.(D)A surviving spouse (as defined in section 101(3) of title 38, United States Code, and in accordance with section 103 of such title) of a servicemember who died while in military service if such spouse is the successor in interest to property covered under subsection (a).(2)Covered time periodThe term covered time period means the following time periods:(A)With respect to a servicemember who is or was eligible for hostile fire or imminent danger special pay under section 310 of title 37, United States Code, during a period of military service, during the period beginning on the first day on which the servicemember is or was eligible for such special pay during such period of military service and ending on the date that is one year after the last day of such period of military service.(B)With respect to a servicemember described in paragraph (1)(B), during the one-year period beginning on the date on which the servicemember is placed on convalescent status or transferred to the temporary disability retired list under section 1202 or 1205 of title 10, United States Code.(C)With respect to a veteran described in paragraph (1)(C), during the one-year period beginning on the date of the retirement of such veteran.(D)With respect to a surviving spouse of a servicemember as described in paragraph (1)(D), during the one-year period beginning on the date on which the spouse receives notice of the death of the servicemember..(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Mortgages and trust deeds of certain servicemembers, surviving spouses, and disabled veterans..(3)Conforming amendmentSection 107 of the Servicemembers Civil Relief Act (50 U.S.C. App. 517) is amended by adding at the end the following:(e)Other individualsFor purposes of this section, the term servicemember includes any covered individual under section 303A..(b)Increased civil penalties for mortgage violationsParagraph (3) of section 801(b) of the Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3)) is amended to read as follows:(3)to vindicate the public interest, assess a civil penalty—(A)with respect to a violation of section 207, 303, or 303A regarding real property—(i)in an amount not exceeding $110,000 for a first violation; and(ii)in an amount not exceeding $220,000 for any subsequent violation; and(B)with respect to any other violation of this Act—(i)in an amount not exceeding $55,000 for a first violation; and(ii)in an amount not exceeding $110,000 for any subsequent violation..(c)Credit discriminationSection 108 of such Act (50 U.S.C. App. 518) is amended—(1)by striking Application by and inserting (a) Application or receipt.—Application by; and(2)by adding at the end the following new subsection:(b)EligibilityIn addition to the protections under subsection (a), an individual who is entitled to any right or protection provided under this Act may not be denied or refused credit or be subject to any other action described under paragraphs (1) through (6) of subsection (a) solely by reason of such entitlement..(d)Effective dateSection 303A of the Servicemembers Civil Relief Act, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2014.12.Treatment of relocation for active duty for purposes of mortgage refinancing(a)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by inserting after section 303A, as added by section 11(a)(1), the following new section:303B.Treatment of relocation for active duty for purposes of mortgage refinancing(a)Treatment of absence from residence due to active duty(1)In generalSubject to paragraph (2), if, at any time that a servicemember who is the mortgagor under an existing mortgage does not reside in the residence that secures the existing mortgage because of relocation described in subsection (c)(1)(B), such servicemember inquires about or applies for a covered refinancing mortgage, such servicemember shall be, for all purposes relating to the covered refinancing mortgage, including such inquiry or application and eligibility for and compliance with any underwriting criteria and standards regarding such covered refinancing mortgage, considered to occupy the residence that secures the existing mortgage to be paid or prepaid by such covered refinancing mortgage as the principal residence of the servicemember during the period of any such relocation.(2)LimitationParagraph (1) shall not apply with respect to a servicemember at any time if, during the five-year period preceding such time, the servicemember entered into a covered refinancing mortgage pursuant to this section.(b)Mortgages originated before period military serviceIf a covered refinancing mortgage is entered into pursuant to this section with respect to an existing mortgage that originated before the period of the servicemember's military service, such covered refinancing mortgage shall be deemed to be an obligation that originated before the period of the servicemember's military service and for which the servicemember is still obligated for purposes of section 303(a)(1).(c)DefinitionsIn this section:(1)Existing mortgageThe term existing mortgage means a mortgage that is secured by a 1- to 4-family residence, including a condominium or a share in a cooperative ownership housing association, that was the principal residence of a servicemember for a period that—(A)had a duration of 13 consecutive months or longer; and(B)ended upon the relocation of the servicemember caused by the servicemember receiving military orders for a permanent change of station or to deploy with a military unit, or as an individual in support of a military operation, for a period of not less than 90 days that did not allow the servicemember to continue to occupy such residence as a principal residence.(2)Covered refinancing mortgageThe term covered refinancing mortgage means any mortgage—(A)that is made for the purpose of paying or prepaying, and extinguishing, the outstanding obligations under an existing mortgage or mortgages; and(B)that is secured by the same residence that secured such existing mortgage or mortgages..(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 303A the following new item:Sec. 303B. Treatment of relocation for active duty for purposes of mortgage refinancing..(c)Effective dateSection 303B of the Servicemembers Civil Relief Act, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2014.13.Requirements for lending institutions that are creditors for obligations and liabilities covered by the Servicemembers Civil Relief ActSection 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)Lending institution requirements(1)Compliance officersEach lending institution subject to the requirements of this section shall designate an employee of the institution as a compliance officer who is responsible for ensuring the institution’s compliance with this section and for distributing information to servicemembers whose obligations and liabilities are covered by this section.(2)Toll-free telephone numberDuring any fiscal year, a lending institution subject to the requirements of this section that had annual assets for the preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free telephone number and shall make such telephone number available on the primary Internet website of the institution..14.Protection of child custody arrangements for parents who are members of the Armed Forces(a)Child custody protectionTitle II of the Servicemembers Civil Relief Act (50 U.S.C. App. 521 et seq.) is amended by adding at the end the following new section:208.Child custody protection(a)Restriction on temporary custody orderIf a court renders a temporary order for custodial responsibility for a child based solely on a deployment or anticipated deployment of a parent who is a servicemember, then the court shall require that, upon the return of the servicemember from deployment, the custody order that was in effect immediately preceding the temporary order shall be reinstated, unless the court finds that such a reinstatement is not in the best interest of the child, except that any such finding shall be subject to subsection (b).(b)Limitation on consideration of member’s deployment in determination of Child’s Best InterestIf a motion or a petition is filed seeking a permanent order to modify the custody of the child of a servicemember, no court may consider the absence of the servicemember by reason of deployment, or the possibility of deployment, as the sole factor in determining the best interest of the child.(c)No Federal jurisdiction or right of action or removalNothing in this section shall create a Federal right of action or otherwise give rise to Federal jurisdiction or create a right of removal.(d)PreemptionIn any case where State law applicable to a child custody proceeding involving a temporary order as contemplated in this section provides a higher standard of protection to the rights of the parent who is a deploying servicemember than the rights provided under this section with respect to such temporary order, the appropriate court shall apply the higher State standard.(e)Deployment DefinedIn this section, the term deployment means the movement or mobilization of a servicemember to a location for a period of longer than 60 days and not longer than 540 days pursuant to temporary or permanent official orders—(1)that are designated as unaccompanied;(2)for which dependent travel is not authorized; or(3)that otherwise do not permit the movement of family members to that location..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to title II the following new item:208. Child custody protection..Passed the House of Representatives October 28, 2013.Karen L. Haas,Clerk